Exhibit 16.1 August 19, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included in the Form 8-K dated August 15, 2013, of Your Internet Defender, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 (a) insofar as they relate to our firm. Yours very truly, /s/ Lake & Associates CPA’s LLC Lake & Associates CPA’s LLC Schaumburg, Illinois
